Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 and 5-12 are currently pending in the present application.
Claims 1-3, 5-8, and 10-11 are currently amended; claim 4 has been canceled by the applicant; and claims 9 and 12 are original. 
Response to Amendment
The amendment dated 27 December 2021 has been entered into the record.
Response to Arguments
Applicant argues that maintaining the rejection of independent claim 1, as currently amended, as being obvious over prior art references of record Moriwaki in view of Tamatani and Hirota, would be improper. It would be improper to maintain the rejection because none of the references discloses the claim limitation that the second end of each of the spacers is spaced apart from the second substrate and has an arc-shaped convex top surface or a reduced tip and because the proposed modification would render the device disclosed by Moriwaki unsuitable or inoperable for its intended purpose. These arguments are not persuasive. 
Referring to Figure 2 of Hirota, two spacers 45 are disposed within sealant 30. The second end of each of the spacers 45 is spaced apart from second substrate 100, and the second end of each of the spacers 45 has a reduced tip. Thus, Hirota discloses the claim limitation at issue. In addition, applicant provides no evidence to support its supposition that Moriwaki would be rendered unsuitable or inoperable if a spacer in the device disclosed by Moriwaki were replaced by spacer 45 of Hirota. Neither of the 
Applicant further argues that maintaining the rejection of independent claim 8, as currently amended, as being obvious over prior art references of record Bai in view of Tamatani and/or Hirota, would be improper. It would be improper to maintain the rejection because none of the references discloses the claim limitation that the second end of each of the spacers is spaced apart from the second substrate and has an arc-shaped convex top surface or a reduced tip and because the proposed modification would render the device disclosed by Bai unsuitable or inoperable for its intended purpose. These arguments are not persuasive.
Referring to Figure 2 of Hirota, two spacers 45 are disposed within sealant 30. The second end of each of the spacers 45 is spaced apart from second substrate 100, and the second end of each of the spacers 45 has a reduced tip. Thus, Hirota discloses the claim limitation at issue. In addition, substituting the spacers disclosed by Hirota into the device disclosed by Bai would not prevent the device from sealing. Seal 30 of Bai will still serve the function of sealing the liquid crystal material within the device regardless of the length of spacers 511.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriwaki (US 20150301370), of record, in view of Tamatani (US 20160266432), of record, and Hirota (US 9709854), of record.
Re: claim 1, Moriwaki discloses a first substrate 20 (Fig. 6); a second substrate 30 opposite to the first substrate (Fig. 6); a plurality of spacers 25 disposed on the first substrate (Fig. 6), wherein each of the spacers has a first end (bottom portion of 25) closer to the first substrate and a second end (top portion of 25) farther from the first substrate (Fig. 6), and a width of each of the spacers is tapered from the first end to the second end (Fig. 6), and the second end of each of the spacers is spaced from the second substrate (Fig. 6); a plurality of conductive particles 42 (paras. 46, 48 discloses 
Moriwaki does not explicitly disclose that the conductive particles are disposed between the spacers and that the spacers have an arc-shaped convex top surface or a reduced tip.
Tamatani discloses that the conductive particles 144 disposed between the spacers 134 (Fig. 1C).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the conductive particles be disposed between the spacers, as disclosed by Tamatani, in the device disclosed by Moriwaki for the purpose of electrically connecting conductors on the first and substrate.
Hirota discloses that the second ends of the spacers 45 have an arc-shape convex top surface or a reduced tip (Fig. 2 discloses reduced tip).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the second ends of the spacers be pointed ends, as disclosed in Hirota, in the device disclosed by Moriwaki for the purpose of reducing the surface area of the spacers in contact with the opposing substrate. By reducing this surface area, the surface of the sealant in contact with the opposing substrate is maximized, thereby strengthening the seal.
Re: claim 2, Moriwaki, Tamatani, and Hirota disclose the limitations of claim 1, and Moriwaki further discloses that the spacers 25 are strip-shaped structures (Figs. 3, 6), and an edge of each of the spacers is aligned with an edge of the first substrate (Fig. 3, where the edges are aligned to be substantially parallel).

Re: claim 5, Moriwaki, Tamatani, and Hirota disclose the limitations of claim 1, and Moriwaki further discloses that diameters of the conductive particles 144 (para. 36 discloses a diameter of 3.5 micrometers) are greater than a height of each of the spacers 134 (para. 36 discloses 3.1 micrometers).
Re: claim 6, Moriwaki, Tamatani, and Hirota disclose the limitations of claim 1, and Moriwaki further discloses a conductive pad 24a disposed on the substrate 20 (Fig. 6), wherein the conductive particles 42 are only disposed in a position corresponding to the conductive pad (Fig. 6).
Re: claim 7, Moriwaki, Tamatani, and Hirota disclose the limitations of claim 1, and Moriwaki further discloses that the conductive particles 42 are distributed in the colloidal layer 40 (Fig. 6) and disposed around the first substrate (Fig. 3).
s 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai (CN 107238960), of record, in view of Tamatani and Hirota.
Re: claim 8, Bai discloses a first substrate 20 (Fig. 6) having at least two in-plane areas (Fig. 1); a second substrate 10 disposed opposite to the first substrate (Fig. 6); a colloid layer 30 disposed around each of the in-plane areas (Figs. 1, 2, 6); a plurality of spacers 511 disposed on the first substrate and located in the colloidal layer (Fig. 6), the spacers being located between the in-plane areas (Figs. 1, 7), wherein each of the spacers have a first end closer to the first substrate and a second end farther from the first substrate (Fig. 6), wherein a width of each of the spacers is tapered from the first end to the second end (Fig. 6); and a plurality of conductive particles disposed between the spacers.
Bai does not explicitly disclose a plurality of conductive particles disposed between the spacers, and that the second end of each of the spacers is spaced from the second substrate and has an arc-shaped convex top surface or a reduced tip.
Tamatani discloses a plurality of conductive particles 144 disposed between spacers 134.
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a plurality of conductive particles disposed between the spacers, as disclosed by Tamatani, in the device disclosed by Bai for the purpose of electrically connecting conductors on the array and color filter substrates.

It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the second end of each of the spacers be spaced from the second substrate and have an arc-shape convex top surface or a reduced tip, as disclosed in Hirota, in the device disclosed by Bai for the purpose of reducing the surface area of the spacers in contact with the opposing substrate. By reducing this surface area, the surface of the sealant in contact with the opposing substrate is maximized, thereby strengthening the seal.
Re: claim 12, Bai, Tamatani, and Hirota disclose the limitations of claim 8, and Tamatani further discloses that the first substrate 120 is a color filter substrate (para. 49).
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai, in view of Tamatani, Hirota, and Moriwaki.
Re: claim 9, Bai, Tamatani, and Hirota disclose the limitations of claim 8, and Bai further discloses that the spacers 511 comprises a plurality of cutting spacers 53, 511 and a plurality of supporting spacers 52, wherein the supporting spacers 52 are disposed between the cutting spacers and the in-plane areas 40 (Fig. 6), and the supporting spacers 52 are pillar-shaped structures (Fig. 6).
However, neither reference explicitly discloses that the cutting spacers are strip-shaped structures.

It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the cutting spacers be strip-shaped structures, as disclosed by Moriwaki, in the device disclosed by Bai, Tamatani, and Hirota for the purpose of having the spacers being capable of maintaining the cell gap after the motherboards are cut.
Re: claim 10, Bai, Tamatani, Hirota, and Moriwaki disclose the limitations of claim 9, and while none of the references explicitly discloses that a height of each of the supporting spacers are greater than a height of each of the cutting spacers, a person of ordinary skill in the art at a time prior to the effective date would have known to choose heights of these spacers to maintain a predetermined cell gap. When conditions of claim, such as the values for the heights of spacers, are results-effective variables, i.e., variables which when modified achieve a recognized result, it is not inventive to discover the optimum or workable values for the variable by routing experimentation (MPEP § 2144.05). Bai, Tamatani, Hirota, and Moriwaki disclose the general conditions recited in the instant claim limitation. Therefore, in light of the preceding, it would have been obvious to a person of ordinary skill in the art at a time prior to the effective date to have the heights of the supporting spacers be greater than heights of the cutting spacers for the purpose of maintaining a predetermined cell gap.
Re: claim 11, Bai, Tamatani, Hirota, and Moriwaki disclose the limitations of claim 9, and Tamatani further discloses that a diameter of each of the conductive particles .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871